 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHELLY ANN DATO,                                 No. 2: 18-cv-2072 KJN P
12                        Plaintiff,
13            v.                                       ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14    SOLANO COUNTY JAIL, et al.,
15                        Defendants.
16

17           By order filed January 18, 2019, plaintiff’s amended complaint was dismissed and thirty

18   days leave to file a second amended complaint was granted. Thirty days from that date have now

19   passed, and plaintiff has not filed a second amended complaint, or otherwise responded to the

20   court’s order.

21           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

22   district judge to this action; and

23           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

24   Local Rule 110; Fed. R. Civ. P. 41(b).

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned
                                                      1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: February 27, 2019

 5

 6

 7

 8

 9
     Dato2072.fta
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
